UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7750



KEITH FORDHAM,

                                            Petitioner - Appellant,

          versus


FRED GREENE, Warden, Mecklenberg Correctional
Center, Boydton, Virginia 23917,

                                              Respondent - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Richmond. Robert E. Payne, District Judge.
(CA-98-119-3)


Submitted:   April 13, 1999                 Decided:   June 15, 1999


Before WILKINS, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Jonathan Stanley David, MORRISSEY, HERSHNER & JACOBS, Richmond,
Virginia, for Appellant.    Mark L. Earley, Attorney General,
Christopher G. Hill, Assistant Attorney General, Richmond, Vir-
ginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

        Keith Fordham appeals from the district court’s order finding

that the appropriate statute under which to review his action was

42 U.S.C.A. § 1983 (West Supp. 1998), rather than 28 U.S.C.A. §

2254 (West 1994 & Supp. 1998).    We find that the district court did

not err by analyzing the action under § 1983.         See Roller v.

Cavanaugh, 984 F.2d 120, 122 (4th Cir. 1993). Consequently, we af-

firm.     We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                            AFFIRMED




                                   2